Citation Nr: 1101707	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-11 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1943 to November 
1945.  He died on October [redacted], 2007.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

The March 2008 rating decision denied the appellant's claim for 
entitlement to service connection for the cause of the Veteran's 
death.  Notice of the determination was issued on March 7, 2008.  
A notice of disagreement was received in June 2008.  A statement 
of the case was issued on the matter on October 2, 2008.  The 
appellant had sixty days from the date of the SOC, or one year 
from the March 7, 2008 notification letter to file a substantive 
appeal, whichever was later.  The appellant submitted a statement 
which was received on March 19, 2009, and which the RO accepted 
as a substantive appeal.  The Board notes that the March 19, 2009 
statement was not filed within the one year period (which expired 
March 8, 2009) following issuance of the March 7, 2008 
notification of the rating decision.  In computing the time limit 
for filing a written document, the first day of the specified 
period will be excluded and the last day will be included.  Where 
the time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation.  38 C.F.R. § 20.305(c).  As March 8, 2009 was a 
Sunday, the one year period to timely file a substantive appeal 
expired on March 9, 2009.  Nevertheless, for the reason outlined 
below, the Board accepts the March 19, 2009 written statement as 
a timely substantive appeal.  


In computing the time limit for filing a substantive appeal, 38 
C.F.R. § 20.305(a) provides that a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is not 
of record, the "mailbox rule" applies and the postmark date will 
be presumed to be five days prior to the date of receipt of the 
document by VA.  Id.  In calculating this 5- day period, 
Saturdays, Sundays, and legal holidays will be excluded.  38 
C.F.R. § 20.305(b).  Subtracting these five days, and excluding 
Saturdays, Sundays, and legal holidays, the Board concludes that 
the earliest the appeal may be considered to have been filed is 
March 12, 2009, which is three days after expiration of the 
appeal period on March 9, 2009.  There is no earlier document or 
communication in the file that may be interpreted as a 
substantive appeal as to this issue, and a request for an 
extension of time to file the appeal was not received by the AOJ.  
However, in Hunt v. Nicholson, 20 Vet. App. 519 (2006) the Court 
held that equitable tolling is applicable with respect to the 
statutory deadline for filing a substantive appeal set forth in 
38 U.S.C. § 7105(d)(3).  Because there is nothing in the limited 
legislative history of 38 U.S.C. § 7105(d)(3) that would preclude 
equitable tolling in this instance, the Court found that the same 
principles that guided the United States Court of Appeals for the 
Federal Circuit in allowing equitable tolling of the deadline for 
filing a Notice of Appeal (NOA) with the Veterans Claims Court 
apply with equal force to tolling the deadline for filing 
substantive appeals.  Further, allowing equitable tolling of the 
deadline for filing a substantive appeal is in keeping with the 
recognition of the nonadversarial, uniquely pro-veteran claims 
process within VA.  As such, the Board finds that the appellant 
has perfected her appeal as to the aforementioned issue.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2007; the death certificate 
lists the immediate cause of death as congestive heart failure.  

2.  At the time of the Veteran's death, service connection had 
been established for osteoarthritis of the cervical spine, 
posttraumatic stress disorder (PTSD), residuals of right 
malleolus and fibula fracture, traumatic arthritis of the left 
shoulder/scapular region, traumatic injury of the left ankle with 
osteoarthritis, malaria, and paraesophageal hernia.

3.  Congestive heart failure and hypertension were initially 
demonstrated years after service, and have not been shown, by 
competent clinical evidence of record to be causally related to, 
or aggravated by, active service or a service-connected 
disability.

4.  The competent evidence does not establish that a service-
connected disability was either the principal or a contributory 
cause of the Veteran's death.  


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 1310 (West 2002 & West Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, VA 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court expanded 
the VCAA notice requirements for a Dependency and Indemnity 
Compensation (DIC) claim. In Hupp, the Court held that, when 
adjudicating a claim for DIC, VA must perform a different 
analysis depending upon whether a Veteran was service-connected 
for a disability during his or her lifetime.  The Court concluded 
that, in general, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the Court found that the content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

In VA correspondence to the appellant, dated in December 2007, 
the appellant was notified that medical evidence showing that the 
Veteran's service-connected conditions caused or contributed to 
the Veteran's death was needed.  She was further notified to 
provide medical evidence that will show a reasonable probability 
that the condition that contributed to the Veteran's death was 
caused by injury or disease that began during service.  The 
correspondence did not notify the appellant that an effective 
date would be assigned, in the event of award of the benefit 
sought, as required by the Court in Dingess/Hartman.  In 
addition, it did not inform the appellant of the conditions for 
which the Veteran was service-connected during his lifetime. 

The Board finds that the VCAA notice deficiency is not 
prejudicial to the appellant.  First, as the claim for 
entitlement to service connection for the cause of the Veteran's 
death is denied, in the decision below, no effective date will be 
assigned; therefore, there can be no possibility of any prejudice 
to the appellant.  Second, the record reflects that the appellant 
had actual notice of the Veteran's service-connected 
disabilities.  In this regard, the Board notes that a statement 
of the case issued on October 2, 2008 notified the appellant of 
the disabilities for which service connection had been 
established at the time of the Veteran's death, with the 
exception of malaria.  Also, the appellant's October 2007 claim, 
reflects that the appellant was aware that the Veteran was in 
receipt of a 100 percent rating due to unemployability, and in 
the March 2009 substantive appeal a list of the Veteran's 
service-connected disabilities at the time of his death, to 
include malaria, was discussed.  While VA's duty to notify under 
the VCAA cannot be met by cobbling together pre- and post-
decisional documents, such as rating decisions and statements of 
the case (See Mayfield v. Nicholson, 444 F.3d 1328 (Fed Cir. 
2006)), there is no prohibition in this regard as to 
demonstrating actual notice held by an appellant so as to render 
a VCAA notice defect nonprejudicial.  The appellant has also been 
represented by an accredited representative during her appeal.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Both the 
appellant and her representative have averred that the Veteran's 
death was causally related to his service-connected PTSD.  Based 
on the foregoing, the Board finds that the appellant has had a 
meaningful opportunity to participate in the adjudication of her 
claim such that the essential fairness of the adjudication is not 
affected.  The evidence of record is against a finding that she 
has been prejudiced by a lack of proper VCAA notice.  See 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 
2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been served.").  
In order for the court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair." 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA 
notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's death certificate, his service treatment records 
(STRs), VA examination and treatment records, "buddy" 
statements, private and VA medical opinions, and the statements 
of the appellant.  The Board has carefully reviewed such 
statements, and concludes that there has not been identification 
of further evidence not already of record for which VA has a duty 
to obtain.  The Board notes that the Veteran apparently had 
mitral valve surgery in 1994, and that his heart disability was 
noted in cardiology notes from October 27, 2007.  No such records 
are associated with the claims file.  The Board finds that the 
appellant has not been prejudiced by the absence of such records.  
Both the VA clinician and the private clinician note a history of 
mitral valve repair in 1994.  Both the VA clinician and the 
private clinician stated that the cardiology notes indicate that 
the Veteran's heart condition was partially due to valvular heart 
disease, with contributions from ischemic heart disease and 
ventricular dysynchrony.  Both clinicians indicated that they had 
reviewed the claims file and pertinent medical records.  As both 
clinicians are competent to interpret and summarize the contents 
of the medical records, and as both clinicians noted the same 
heart condition, the Board finds that the appellant has not been 
prejudiced by the lack of actual records in the claims file.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  

Legal criteria

Cause of Death 

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the primary cause 
of death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be assumed.  
38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).   



Service connection- in general

Service connection may be granted for a disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995), Pond v. 
West, 12 Vet. App. 341 (1999). 

In addition, certain chronic diseases, including 
arteriosclerosis, and cardiovascular-renal disease, to include 
hypertension, may be presumptively service connected if they 
become manifest to a degree of 10 percent or more within one year 
of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2010).

In Robinson v. Shinseki 312 Fed. Appx. 336 (2009), the Court held 
that, in some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the Board 
in the first instance.  The Court set forth a two-step analysis 
to evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury for 
which lay evidence is competent evidence.  If so, the Board must 
weigh that evidence against the other evidence of record-
including, if the Board so chooses, the fact that the claimant 
has not provided any in-service record documenting the claimed 
injury -to determine whether to grant service connection.  The 
Board observes that this Federal Circuit decision is 
nonprecedential.  However, see Bethea v. Derwinski, 252, 254 
(1992) [a non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to the utility of Court decisions, it 
surely applies to the utility of a decision of a superior 
tribunal, the Federal Circuit. 557 F.3d 1355 (Fed. Cir. 2009). 

Analysis

The Board has reviewed all of the evidence in the claims file.  
Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The appellant is claiming entitlement to service connection for 
the cause of the Veteran's death.  The Veteran died in October 
2007.  The certificate of death lists the cause of death as 
congestive heart failure.  No contributing conditions were 
listed.  At the time of the Veteran's death, he was service-
connected for osteoarthritis of the cervical spine, PTSD, 
residuals of right malleolus and fibula fracture, traumatic 
arthritis of the left shoulder/scapular region, traumatic injury 
of the left ankle with osteoarthritis, malaria, and 
paraesophageal hernia.  

The appellant avers that the Veteran had stress related to this 
PTSD, and that the stress caused or aggravated a heart condition, 
which led to his death.

The Veteran's STRs are negative for any complaints of, or 
treatment for a heart condition, to include hypertension, or 
congestive heart failure.  The Veteran separated from active 
service in November 1945. 

The earliest post service clinical record of high blood pressure 
is a March 1979 VA medical certificate which notes a blood 
pressure of  158/96.  See definition of hypertension per 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2010).  This was 
almost two decades before the Veteran's clinical complaints of 
PTSD symptoms.  The following blood pressure readings are also in 
the claim file:  120/80 (June 1948), 136/78 (February 1951), 
148/86 (June 1980),150/80 (July 1980), 140/78 (July 1980), 120/80 
(December 1980), 150/94 (July 1984?),150/84 (March 1985), 134/76 
(July 1985), 166/80 (May 1986), 154/86 (February 1987), and 
154/80 (November 1986).  In June 1998, the Veteran underwent 
surgery and blood pressure readings were elevated on the day of 
surgery and on the two follow-up appointments.  See definition of 
hypertension per 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1) (2010).  

In June 1998, the Veteran filed a claim for PTSD.  At that time, 
he stated that he believed that he may have some PTSD problems as 
his service in World War II had been reoccurring "more and 
more".  The Board notes that this first complaint of PTSD 
symptoms is approximately two decades after a history of high 
blood pressure readings with no complaints of PTSD symptoms.  A 
July 1998 blood pressure reading was 150/72.  An October 1998 
reading was 144/60.  An October 1998 VA examination report 
reflects a diagnosis of PTSD.  The examiner did not list 
hypertension, or any heart disability, as a disability secondary 
to PTSD.  The report reflects that the Veteran reported that he 
had had a heart valve replacement approximately five years 
earlier (approximately 1993 or 1994), and that he was presently 
on medication for high  blood pressure and for his heart.  Thus, 
at the time of his first recorded complaints of PTSD symptoms, 
the Veteran was already on blood pressure medication.  There is 
no objective clinical evidence of record that the Veteran's PTSD 
caused the Veteran's hypertension, or chronically aggravated his 
hypertension.  In addition, there is no objective clinical 
evidence of record that the Veteran's hypertension was not 
adequately controlled by his blood pressure medication.   

Blood pressure readings subsequent to complaints of PTSD and the 
October 1998 PTSD diagnosis show higher readings in June, July, 
and October 1998 on the date of a surgery and the follow up 
visits.  However, a November 1998 blood pressure reading, after 
his complaint of PTSD symptoms, was 122/70.

The claims file contains two medical opinions on the cause of the 
Veteran's death, in addition to the certificate of death.

The probative value of medical opinions is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  As is true with any piece 
of evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator. Guarneri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Service connection may 
not be based on a resort to speculation or even remote 
possibility, and medical opinions that are speculative, general, 
or inconclusive in nature cannot support a claim. See 38 C.F.R. § 
3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  In addition, medical 
opinions premised upon an unsubstantiated account of a claimant 
are of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences described); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not 
bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant

The private medical opinion, dated in December 2010, reflects 
that the clinician reviewed the Veteran's claims file and 
pertinent medical records.  The clinician noted that a 1980 x-ray 
reflected an enlarged heart with left ventricular configuration, 
that the Veteran underwent mitral valve repair in 1994 for mitral 
stenosis, and that no ischemia was noted in September 1998, at 
the time of a stress thallium test (See September 14, 1998 
record.)  She further noted that the Veteran developed 
progressive coronary artery disease and underwent a percutaneous 
coronary intervention with stent placement in 2007.  It was 
reported that cardiology notes from October 2007 indicated that 
his heart condition was partially due to valvular disease with 
contributions from ischemic heart disease and ventricular 
dysynchrony.  

The private clinician opined that "it is as least as likely as 
not that the stress situation associated with his service-
connected PTSD had both a direct effect, as well as, an indirect 
effect via hypertension on the development of his cardiovascular 
disease which in turn contributed to his congestive heart failure 
and subsequent demise."  The private clinician cited six 
references.  The Court has held that a medical article can 
provide important support when combined with an opinion of a 
medical professional if the medical article discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated lay 
medical opinion. Mattern v. West, 12 Vet. App. 222, 228 (1999). 
See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 
11 Vet. App. 509 (1998).  In short, articles and treatises tend 
to be general in nature and tend not to relate to the specific 
facts in a given claim.  In the present case, the studies cited 
by the appellant fall into this general category.  There is no 
evidence of record, and the appellant does not aver, that the 
articles, studies, or data discuss the Veteran.  In her opinion, 
the clinician noted that that not all studies confirm that 
anxiety and depression can result directly in acute autonomic 
arousal and blood pressure reactivity.  She also noted that a 
variety of non-pharmacologic treatments to manage stress have 
been found effective in reducing blood pressure and development 
of hypertension.  Importantly, she did not discuss the fact that 
pharmacologic treatments can manage blood pressure, nor the fact 
that the Veteran had been on high blood pressure medication for 
decades and that there was no clinical evidence of record that 
his blood pressure was not adequately controlled by his 
medication.  She cited a study regarding self-perceived presence 
of anxiety and depression symptoms and subsequent onset of 
hypertension, without discussing the chronology of the Veteran's 
PTSD symptoms and the onset of his hypertension.  (The cited 
study was based on initially normotensive individuals).  For the 
foregoing reasons, the Board finds that her opinion lacks 
probative value as it is based on a lack of supporting objective 
clinical evidence.  

The claims file also contains a September 2008 VA medical 
opinion, which reflects that the clinician reviewed the Veteran's 
claims file and pertinent medical records.  The September 2008 VA 
medical opinion includes the same statements with regard to the 
Veteran's medical condition, and also notes the Veteran's 1945 
examination record and 1980 examination record, which indicated 
no heart murmur.  The clinician opined that, based on her 
findings in the literature, as well as the medical record, that 
the "Veteran had a progressive dilated cardiomyopathy based on 
underlying valvular heart disease with the potential for a 
component of ischemic heart disease as well.  I find no evidence 
that his valvular heart disease was caused by or aggravated by 
his service-connected disabilities.  It is my opinion that his 
death was not aggravated by or accelerated by any of his service-
connected disabilities."

Service connection for a heart disability, to include 
hypertension and congestive heart failure, is not warranted as 
there is no competent credible objective medical evidence of 
record that any such disability is causally related to military 
service, to include as secondary to PTSD or any other service-
connected disability.  The Board acknowledges that the Veteran 
had several service-connected disabilities at the time of his 
death; however there is no competent objective medical evidence 
of record which reflects that any of his service-connected 
disabilities was a principal or a contributory cause of death.  
As noted above, in determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection. 38 C.F.R. § 3.312(c)(1).  In 
sum, the objective clinical evidence of record does not indicate 
a chronic aggravation of hypertension after complaints of PTSD, 
or that any service-connected disability contributed to the death 
of the Veteran.

The Board notes that the appellant has stated that the RO failed 
to discuss that, during his lifetime, the Veteran had been 
treated for malaria, had been in a full body cast, had a stomach 
disability due to trauma, had surgery to a damaged aorta/valve, 
and had a pacemaker.  The Board notes that the VA clinical report 
did discuss the Veteran's trauma to the chest, heart surgery, and 
heart disability, to include coronary artery disease.  The 
clinician did not discuss that the Veteran had been service-
connected for malaria or had been in a cast in service.  The 
report reflects that the clinician reviewed the claims file and 
the pertinent medical records.  The Board notes that a clinician 
need not list all evidence in rendering an opinion.  Various 
rating decisions in the claims file indicate that the Veteran was 
service connected for malaria effective from November 1945.  A 
June 1948 VA examination report reflects that the last attack of 
malaria was in 1947, approximately six decades prior to the 
Veteran's death, and several decades prior to any diagnosis of a 
heart disability.  A December 1951 VA examination report reflects 
malaria by history, with the last attack reported about two years 
earlier.  His cardiovascular system was noted to be normal.  The 
Veteran's malaria had been rated as noncompensable since 
September 1948.  There is no clinical indication of record that 
the Veteran, at the time of his death, had any residuals of 
malaria or that his malaria in any way was related to his 
congestive heart failure or death.  There is no clinical 
indication of record that the Veteran's treatment for broken 
bones in service was in any way related to his congestive heart 
failure or death. 

As noted above, the Veteran was in receipt of a total rating for 
compensation purposes based on individual unemployability at the 
time of his death.  The 100 percent rating reflected the impact 
of his service-connected disabilities, considered in combination, 
in precluding employability.  However, it has not been shown that 
the Veteran's service-connected disabilities, considered in 
combination, resulted in general impairment of his health to an 
extent that they rendered him materially less capable of 
resisting the effects of his fatal heart disease.  See 38 C.F.R. 
§ 3.312(c)(3).  The service-connected disabilities did not 
involve a vital organ, and with the exception of malaria, PTSD, 
and a paraesophageal hernia, were orthopedic in nature.  As 
discussed above, the service-connected PTSD and malaria have not 
been shown to be related to the Veteran's death, and the 
paraesophageal hernia was rated noncompensable.

The appellant may sincerely believe that the cause of the 
Veteran's death was his service-connected PTSD or his other 
service-connected disabilities.  However, as a lay person she is 
not capable of opining on matters requiring medical knowledge or 
expertise, such as the present case.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board acknowledges that the 
Veteran served in World War II and greatly appreciates his 
honorable service and sacrifices; however, as the preponderance 
of the evidence is against this claim, the benefit-of-the-doubt 
rule does not apply, and the claim for service connection for the 
cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


